Nichols, Chief Justice.
The appeal in this case is from a judgment enjoining the appellants from interfering with the right of ingress and egress to an easement owned by the Georgia Power Company through lands owned by the appellants.
Argued March 8, 1976
Decided April 7, 1976.
Henry N. Payton, for appellants.
Troutman, Sanders, Lockerman & Ashmore, Robert L. Pennington, Charles V. Mottola, for appellee.
The easement in question abuts a public road in Coweta County. Adjacent to such public road and on the land occupied by the easement the appellants have for many years cultivated a garden plot and access to the easement has been obtained through other lands owned by the appellants, and the present controversy arose when the Georgia Power Company desired access directly from such public road.
Under decisions exemplified by Georgia Power Co. v. Leonard, 187 Ga. 608 (2) (1 SE2d 579) (1939) and Donalson v. Georgia Power &c. Co., 175 Ga. 462 (165 SE 440) (1932), the trial court did not err in enjoining the interference with the right of ingress and egress to such easement.
Such judgment did not have the effect of enlarging the easement previously granted by contract nor did it relieve the Georgia Power Company from its contractual responsibilities "to pay all damages caused by construction, reconstruction and maintenance of said line” or its responsibility "for any injury or damage to crops on said premises resulting from the entry on said premises ... at any time for the purpose of building or repairing such transmission line or lines or anything forming any part thereof on said premises.”

Judgment affirmed.


All the Justices concur.